                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


ANTONIO LEE SMITH                                :          CIVIL ACTION NO. 2:15-cv-2361
    REG. # 54872-019                                             SECTION P

VERSUS                                           :          JUDGE JAMES


BECKY CLAY                                       :          MAGISTRATE JUDGE KAY


                                          JUDGMENT


        After an independent determination of the issues and review of the record, noting the lack

of objections filed in the record, and a de novo determination of the issues, the Court concludes

that the Magistrate Judge’s Report and Recommendation [Doc. 26] is correct and adopts the

findings and conclusions therein as its own.

        Accordingly, IT IS ORDERED that Smith’s petition for writ of habeas corpus filed under

28 U.S.C. § 2241 be DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

        THUS DONE AND SIGNED in Chambers this 3rd day of December, 2018.




                                                      __________________________________
                                                           ROBERT G. JAMES
                                                      UNITED STATES DISTRICT JUDGE
